                  Case 20-13103-BLS              Doc 166       Filed 01/20/21         Page 1 of 13




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11 (Subchapter V)

    BC HOSPITALITY GROUP INC., et al.,                            Case No. 20-13103 (BLS)

                              Debtors.1                           (Joint Administered)

                                                                  Objection Deadline:
                                                                  January 27, 2021 at 4:00 p.m. ET

                                                                  Hearing Date:
                                                                  February 3, 2021 at 11:00 a.m. ET

    MOTION OF CHLOE COSCARELLI AND CHEF CHLOE LLC FOR RELIEF FROM
            STAY UNDER SECTION 362 OF THE BANKRUPTCY CODE

             Creditors Chloe Coscarelli and Chef Chloe LLC (collectively, Chloe) moves the Court

for an order granting relief from the automatic stay of pending litigation in the Southern District

of New York. Whether by sale or plan restructuring, a court must determine to what extent any

purchaser or reorganized debtor can utilize the “By Chloe” trademark—likely the most valuable

asset that the Estate purports to own. Since 2018, Chloe has litigated several issues against the

Debtor BC Hospitality Group LLC (BCHG or the Company) and ESquared Hospitality LLC. In

February 2020, the parties cross-moved for summary judgment on issues that affect what assets

the Company has the right to sell in any auction in this bankruptcy proceeding. In 2018, for

instance, Chloe terminated the Name, Face, Likeness Agreement (the NFL Agreement) with the

Company. Because the Company contested that termination, Chloe moved for summary



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC
      (1356); BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567);
      E2 Lafayette LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union
      Square LLC (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC
      (5517); E2 Seaport LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC
      (2825); BC Century City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is
      205 Hudson Street, Suite 1001, New York, New York 10013.
             Case 20-13103-BLS           Doc 166     Filed 01/20/21     Page 2 of 13




judgment. Chloe also opposed the Company’s motion that it did not breach the NFL Agreement,

explaining that the Company does not own the “by Chloe” trademark unconditionally. Yet in the

Company’s recently disclosed schedules, the Company contends both the NFL Agreement and

the “by Chloe” trademark are assets that the company owns without condition. Chloe thus moves

to lift the stay of the SDNY action under sections 105 and 362(d) of title 11 of the United States

Code, Rule 4001 of the Federal Rules of Bankruptcy Procedure and Local Rule 4001-1 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware. In support of this motion, Chloe states as follows:

                                          Relief Requested

       1.        Chloe ask this Court to enter an order in substantially the form of the proposed

order attached hereto as Exhibit A (the Proposed Order) lifting the automatic stay to allow Judge

Furman to decide the pending summary judgment motions about (1) whether Chloe terminated

the NFL Agreement, and (2) whether the Company has unconditional ownership of the By Chloe

trademark.

                             Jurisdiction, Venue, and Basis for Relief

       2.        This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012 (Sleet, C.J.). Venue for this Motion in this District is

proper under 28 U.S.C. §§ 1408 and 1409. This Motion is a core proceeding under 28 U.S.C.

§157(b)(2)(G).

       3.        The statutory basis for Chloe’s requested relief is Section 362 of the Bankruptcy

Code, as supplemented by Bankruptcy Rule 4001 and Local Rule 4000-1.

       4.        Chloe does not consent under Rule 7008 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rule 9013-1(f) of the Local Rules of Bankruptcy
                Case 20-13103-BLS       Doc 166      Filed 01/20/21     Page 3 of 13




Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”) to entry of a final order by the Court in connection with this Motion if the Court

later determines that, absent consent by the parties, the Court cannot enter final orders or

judgments in connection with this motion consistent with Article III of the United States

Constitution.

                                        Factual Background

       A.        By Chloe is by Chloe

       5.        Chloe has earned the recognition as “America’s favorite vegan chef.” After

graduating from UC-Berkley, she attended culinary school at the prestigious National Gourmet

Institute in New York City and then received a plant-based nutrition degree from Cornell

University. At the age of 22, she appeared on—and won—Food Network’s hit television

competition, Cupcake Wars. The New York Times then profiled Chloe and her success as a

vegan chef. Chloe also became a best-selling author with multiple vegan cookbooks.

       6.        Based on her growing fame, Chloe pursued her dream of opening her own

restaurant in 2013. By age 26, Chloe had conceived of a fast-casual vegan restaurant concept. In

January 2014, Chloe met with James Haber of ESquared Hospitality to pitch her concept. Haber

and ESquared Hospitality wanted to invest in Chloe’s concept immediately.

       B.        Chloe and the Company bargained for limited rights in Chloe’s name

       7.        Chloe and ESquared Hospitality embarked on a long process to form an LLC.

From January to November 2014, counsel for the parties negotiated an operating agreement and

a name, face, and likeness agreement (NFL Agreement). What resulted is a convoluted set of

documents littered with lawyered-up phrases, like “subject to,” “except as permitted by,” and

“notwithstanding anything to the contrary.” Indeed, the Operating Agreement is over 50 pages

long with 10 pages of definitions alone. Ex. 1.
             Case 20-13103-BLS          Doc 166      Filed 01/20/21     Page 4 of 13




       8.     The Operating Agreement defined the terms for the LLC. The only parties to that

agreement were Chef Chloe LLC, an entity wholly owned by Chloe, and ESquared Hospitality

LLC. Specifically, Chloe as an individual is not a party to the Operating Agreement, as Judge

Furman has already concluded. Chloe v. ESquared Hospitality LLC, 364 F. Supp. 3d 207, 218

(S.D.N.Y. 2019) (“reading the two agreements together, the Court is compelled to conclude that

Coscarelli is not a ‘party’ to the Operating Agreement”). Rather, Chloe—as an individual—

licensed her “name, face, likeness” through the NFL Agreement. Ex. 2. The Operating

Agreement provides that any rights the Company ever had to Chloe’s name in the “by Chloe”

trademark are expressly “subject to the terms and conditions of this Operating Agreement and

the NFL License Agreement.” Ex. 1 §4.4(a). Thus, the terms and conditions of the NFL

Agreement and Operating Agreement are essential to any ownership claims the Company has to

the By Chloe trademark.

       9.     The NFL Agreement is the vehicle for Chloe to provide a limited license for the

Company to use her name, face, and likeness. The license to her name included “Chloe’s full and

formal name, nickname or variations of her name. Ex. 2.

       10.    The drafting history over the NFL and Operating Agreements likewise confirm

that the NFL Agreement was the vehicle to license rights in “Chloe” to the Company. The NFL

Agreement, for instance, provides that Chloe would receive a 1% royalty if the Company ever

repurchased Chef Chloe’s ownership interests in the Company. Ex. 2 § 10(a). The drafting

history shows the parties’ intent that this provision would compensate Chloe if the Company

continued to use Chloe’s name in the restaurant after she was no longer involved:

   •   On July 2, 2014, Brad Muro, who was negotiating the agreements on behalf of
       ESquared, e-mailed Chloe’s lawyer, Josh Saviano, and stated, “[t]he idea that at
       some point a service member could quit or be terminated for cause and continue
       to receive profit distributions without further obligations is a very sensitive issue
       for [James Haber] . . . particularly here, where [Chloe] would immediately start
       receiving license fees in perpetuity following termination.” Ex. 3 (emphasis
             Case 20-13103-BLS         Doc 166      Filed 01/20/21     Page 5 of 13




       added)). He also stated that “where [Chloe] is terminated for cause, quits without
       good reason, dies or becomes disabled . . . [ESquared] can continue opening new
       restaurants using same concept so long as they pay the 1% royalty (if interests are
       repurchased/forfeited) . . . .” (Id. (emphasis added)).

   •   Following execution of the NFL Agreement, on April 3, 2016, Mr. Muro
       proposed changes to the parties’ various agreements, and, even under these
       proposed changes, “[n]ote[d] that [BCHG’s] right to continue to grow post
       termination is still conditioned on [Chloe] either retaining her interests or her
       receiving a post-termination royalty.” Ex. 4 (emphasis added)).

   •   Moreover, on April 11, 2016, Mr. Muro circulated a summary of the parties’
       contractual relationship, including the NFL Agreement, that specifically notes that
       “[i]f [Chloe’s] interests are repurchased, Chef Chloe shall be entitled to a royalty
       equal to 1% of gross sales.” Ex. 5 (emphasis added)).

       11.     This extrinsic evidence confirms her intent that the Operating Agreement would

not give the Company unconditional ownership to the “By Chloe Mark.” Rather, she intended

and understood that any right the Company had to use her name in the “By Chloe Mark” was

subject to the NFL Agreement.

       12.     But Chloe also retained the right to terminate the NFL Agreement—and thus the

Company’s conditional rights in the By Chloe trademark—if the Company “opposes, petitions to

cancel, commences a legal action, or otherwise challenges, objects to or interferes with [Chloe’s]

ownership, use (or authorized the use by others) or registration of any of the NFL Rights, except

that [the Company] may take any action permitted under the Operating Agreement.” Ex. 2 §

8(a)(vi). Indeed, the Operating Agreement likewise precludes the Company from interfering with

Chloe’s rights to trademark “Chloe” marks other than the By Chloe Mark.

       13.     Section 4.4(e) of the Operating Agreement, for instance, provides that the

Company may not interfere with Chloe’s trademark rights outside “by Chloe”:

       In furtherance of the foregoing and except as permitted under Section 4.4(c), [the
       Company] and ESquared Hospitality on behalf of itself and Permitted
       Transferees, hereby agrees that they will not oppose, petition to cancel,
       commence a legal action, or otherwise challenge, object to or interfere with
       [Chloe] and [Chef Chloe LLC’s] ownership, use (or authorized use by others) or
       registration of any “Chloe” designation other than the By Chloe Mark.
                Case 20-13103-BLS                Doc 166        Filed 01/20/21          Page 6 of 13




        Ex. 1 § 4.4(e) (emphasis added).

        14.       Section 4.4(c) imposes related restrictions focused only on not using the By Chloe

Mark:

        Except as permitted under Section 17.9(a)(ii), [Chloe] and [Chef Chloe LLC]
        shall not use or permit others to use the By Chloe Word Mark or a design mark
        confusingly similar to the design elements of the By Chloe Design Mark or a
        design mark confusingly similar to the design elements of the By Chloe Design
        Mark, except (i) in connection with the Business [defined as fast-casual vegan
        restaurants], and (ii) in connection with any future cookbooks published by or on
        behalf of [Chloe] or [Chef Chloe LLC]; provided that the look, feel and placement
        of any such use of the By Chloe Mark in connection with any such cookbook
        shall be subject to [the Company’s] prior written approval, such approval not to
        be unreasonably withheld or delayed. Notwithstanding the foregoing, [Chloe] and
        [Chef Chloe LLC] shall not use or permit others to use a name or mark that
        includes the By Chloe Mark for a restaurant without the approval of the
        [Company]. [The Company] and ESquared Hospitality may take any action it
        deems reasonably necessary to protect the By Chloe Mark if the [Company] and
        ESquared Hospitality determine in good faith that [Chloe] or [Chef Chloe LLC]
        has violated this Section 4.4(c).

        Ex. 1 §4.4(c) (emphasis added)

        15.       In short, Chloe [1] may not use (a) the By Chloe Word Mark,2 or (b) a design

mark confusingly similar to the By Chloe Design Mark3 with limited exceptions; [2] Chloe may

not use the By Chloe Mark for a restaurant without approval; and [3] the Company and ESquared

Hospitality may take reasonably necessary actions to protect the By Chloe Mark if they

determine in good faith that Chloe violated 1 or 2 above.

        C.        Chloe has litigated with the Company for years over her rights




2
    The “By Chloe Mark” means the By Chloe Design Mark and the By Chloe Word Mark. Ex. 1 at 3.

3
    The “‘By Chloe Design Mark’ means any logo or other design mark incorporating the By Chloe Word Mark in stylized font
    and/or color design that is pre-approved by [Chef Chloe LLC], and used in connection with the goods and services of the
    Business.” Ex. 1 at 3. The “By Chloe Word Mark” means the standard character mark ‘BY CHLOE” in connection with the
    goods and services of the Business.” Id. at 3-4.
                 Case 20-13103-BLS                 Doc 166          Filed 01/20/21           Page 7 of 13




         16.       Following the smash opening of by Chloe in 2015, the relationship between

Haber and Chloe soured, driven by Haber’s degrading and harassing behavior toward Chloe.4

Haber and his daughter (Samantha Wasser) then conspired to take Chloe’s membership interests

and pillage her name. In an email exchange, for instance, Haber proclaimed: “We milk till we

can’t!” When Wasser asked “Milk what?” Haber responded “Her name.” Ex. 6.

         17.       The Company and ESquared Hospitality also tried to prevent Chloe from working

as a chef with her name. For example, contrary to the clear provisions in the NFL and Operating

Agreements, they opposed Chloe’s trademark applications for two word marks unrelated to the

By Chloe trademark: Chef Chloe and Chloe’s Delicious. As a result, Chloe terminated the NFL

Agreement in March 2018.

         18.       The parties have also been involved in arbitrations and litigation since 2016.

         19.       After the first arbitration, Haber and Wasser tried to repurchase Chef Chloe’s

50% membership interest for zero dollars. The Honorable Faith S. Hochberg nullified this sham

transaction in her 87-page arbitration decision last year. Ex. 7 at Appendix A. Yet in the interim,

Haber tried to sell Chef Chloe’s 50% membership to investors, like Bain Capital and Kitchen

Fund in exchange for over $30 million. Even so, no company has ever paid Chloe the 1% royalty

due to her when she was denied her membership interest (another basis for Chloe to terminate

the NFL Agreement, and in turn any rights to the By Chloe trademark). Both the company and

ESquared Hospitality owe Chef Chloe over $2.2 million in attorneys’ fees and costs too.

         20.       In parallel with this arbitration, Chloe proceeded on various claims against the

Company and ESquared Hospitality in the SDNY. Chloe Coscarelli, Chef Chloe, LLC, CC

Hospitality Holdings LLC, and CKC Sales, LLC v. Esquared Hospitality LLC and BC


4
    Chloe’s summary judgment brief shows examples of this degrading and abusive behavior. The exhibits are so far beyond the
    pale that the Company insisted Chloe file this material under seal. Chloe will submit an unredacted version of the brief at the
    Court’s request and with consent from the Company.
              Case 20-13103-BLS         Doc 166      Filed 01/20/21      Page 8 of 13




Hospitality Group LLC (f/k/a CCSW LLC)., Case No. 18-CV-5943 (JMF). Relevant here, the

parties cross briefed summary judgment motions in February 2020. Those motions included (1)

Chloe’s motion that the NFL Agreement is terminated, and (2) Chloe’s opposition that provides

that the Company does not own the By Chloe trademark outright. See, e.g., Ex. 8 at 9-12; 14-18.

                                             Argument

       21.     This Court grants relief from the automatic stay for “cause.” 11 U.S.C. §

362(d)(1). This standard is a “flexible concept” that requires a “case-by-case balancing.” In re

SCO Group, Inc., 395 B.R. 852, 856 (Bankr. D. Del. 2007).

       22.     This Court applies a three-prong balancing test to grant relief from the stay:

               1. Whether any great prejudice to either the bankrupt estate or the debtor
               will result from continuation of the civil suit.

               2. Whether the hardship to the non-bankrupt party by maintenance of the
               stay considerably outweighs the hardship to the debtor; and

               3. The probability of the creditor prevailing on the merits.

               In re Rexene Prods. Co., 141 B.R. 574, 576 (Bankr. D. Del. 1992).

       23.     The legislative history of Section 362(d)(1) “emphasizes the importance of

allowing a case to continue in the original tribunal so long as there is no prejudice to the estate.”

In re SCO, 395 B.R. at 857.

I.     The Company and the Estates will benefit from a decision on the issues pending in
       summary judgment motions.

       24.     Neither the Company nor the estate will suffer any prejudice if Judge Furman

decides two issues in the pending summary judgment motions for two reasons. To the contrary,

Judge Furman’s resolution of these issues should provide the necessary certainty regarding the

assets of the Company and Estates.

       25.     First, no more briefing is necessary in the SDNY action. The Third Circuit

rejected prejudice to the estate in In re Wilson when “the parties have already filed briefs on
              Case 20-13103-BLS          Doc 166     Filed 01/20/21      Page 9 of 13




appeal” so that the appellate court could decide the issue more quickly than the bankruptcy court.

116 F.3d 87, 91 (3rd Cir. 1997). This Court reached a similar conclusion in In re SCO. There, the

debtor filed bankruptcy on the eve of trial, after both parties spent the necessary time and

resources in preparation. 395 B.R. at 858. For that reason, the Court rejected a finding of

prejudice. Id. Here, the prejudice is even less. While the debtor’s management in SCO still

needed to attend trial, no one at the Company needs to take any more action here. The Court

need only allow Judge Furman to rule on the already-briefed motions. And even if Judge Furman

denies summary judgment in favor of trial, the parties are in the same position as in SCO because

the case would be ready for trial—either in the Southern District of New York or here in the

District of Delaware.

       26.     Second, Judge Furman’s rulings will assist—not harm—the Company in this

bankruptcy proceeding. In SCO, the Court observed that “the Debtors simply cannot file a

confirmable plan of reorganization until they know what liability they have to [the Movant].” Id.

at 859. The same holds true here. The disputed ownership of the By Chloe trademark has to be

resolved before this Court can approve a sale. Thus, as the Court determined in SCO, “[t]he

resolution of the issues remaining in the District Court litigation will assist the Debtors, not

burden them.” Id.

       27.     This Court’s analysis in In re Tribune Company is also instructive. 418 B.R. 116

(Bankr. D. Del. 2009). This proceeding involved disputed rights to Dick Tracy intellectual

property rights. The debtors argued that this Court had core jurisdiction to decide whether the

Dick Tracy rights were property of the estate. Id. at 128. But the Court recognized that the

debtors “frame the issue improperly.” Id. “At bottom, this matter involves a contract

interpretation dispute.” As a result, the Court found no prejudice “from lifting the stay so that

this dispute is resolved in [the district court litigation].” Id. The same holds true here. Whether
                Case 20-13103-BLS                Doc 166         Filed 01/20/21           Page 10 of 13




the Company has any right to ongoing use of Chloe’s name through the By Chloe trademark is a

contract dispute “subject to the terms and conditions of [the] Operating Agreement and the NFL

Agreement.”

        28.       Nor is this a new dispute. The parties briefed this dispute in the Southern District

of New York long before this bankruptcy started. Chloe’s counsel identified the dispute as an

issue at the First Day Hearing. Counsel for the Debtors and counsel for Chloe have discussed

their disagreement over this dispute before informally, and Debtors’ counsel indicated he may

schedule his own motion to address this dispute with this Court. The Company and Chloe, thus,

seem to agree that a court needs to resolve this dispute over trademark ownership before any sale

can take place. Chloe submits that Judge Furman—who has presided over this litigation for years

now—should resolve this dispute, and so this Court should address Chloe’s motion about lifting

the stay at the upcoming, previously scheduled Omnibus Hearing (the first hearing after the First

and Second Day Hearings).5

        29.       In sum, the parties have already briefed summary judgment motions over (1)

Chloe’s termination of the NFL Agreement, and (2) that the Company does not have

unconditional ownership over the By Chloe trademark. Judge Furman, who has “specialized

knowledge” of this dispute dating to 2018, see SCO, 395 B.R. at 859, should decide these issues

before the Court can move forward with any sale. The Court approve a sale if it is unclear what

is being sold. The Company will suffer no prejudice if Judge Furman decides issues already

pending before him.




5
    Counsel for Chloe discussed the subject matter of this motion with Debtors’ counsel earlier today. Counsel for Chloe
    remains available to meet and confer with Debtors’ counsel after they have an opportunity to review the motion in writing
    (as requested) and before the Omnibus Hearing on February 3, 2021.
             Case 20-13103-BLS         Doc 166      Filed 01/20/21     Page 11 of 13




II.    Chloe will suffer hardship if the Court continues to the stay the SDNY litigation.

       30.     Chloe will suffer hardship if the Court does not lift the stay for the same reasons

the Company will not suffer prejudice if the stay is lifted. In SCO, for instance, the Court

determined that:

       The moving party “will be burdened by further delay and the fact that it will have
       to prepare again. [The moving party] has already spent significant time and
       resources preparing for the trial in the Lawsuit. In addition, without a ruling on
       the Liability Issues, [the moving party’s] rights in these bankruptcy cases remains
       undetermined and the value of [the moving party’s] claim will remain a troubling
       issue for the Court, [the moving party] and Debtors.”

       Id. at 859.

       31.     Chloe has pursued her claims in the SDNY since 2018. She litigated—and won—

her claims in an arbitration proceeding that the Company insisted on. She fully briefed her

motion over why the NFL Agreement is terminated, and why the Operating Agreement does not

grant unconditional ownership to the Company. The Company’s separate litigation counsel

briefed these issues already as well. Forcing Chloe to “prepare again” these issues in this Court

would harm and prejudice her. See, e.g., In re Rexene, 141 B.R. at 577 (“[T]his Court is of the

opinion that to begin this litigation anew in this bankruptcy court would result in more of a

hardship to the Movant and would certainly result in a waste of judicial resources.”).

III.   Chloe is likely to prevail on the pending summary judgment issues, which will have
       profound effect on the planned bankruptcy sale.

       32.     Chloe far surpasses the minimal standard over prevailing on the merits. Indeed,

this Court has observed that the “required showing is very slight.” Id. at 578. In fact, a movant

meets this standard if her claim “is not frivolous.” In re Levitz Furniture Inc., 267 B.R. 516, 523

(Bankr. D. Del. 200). A prima facie showing of evidence and a contract alone was sufficient in

In re Tribune. 418 B.R. at 129. Here, Chloe far exceeds this low standard as demonstrated in her

summary judgment motion. See, e.g., Ex. 8 at 9-12; 14-18.
                Case 20-13103-BLS                  Doc 166         Filed 01/20/21           Page 12 of 13




         33.       The Company has no credible position that the NFL Agreement remains effective.

The Company’s opposition to Chloe’s trademark applications for “Chef Chloe” and “Chloe’s

Delicious” violate Section 4.4(c) and (e). And Section 8(a)(vi) of the NFL Agreement provides

Chloe the right to terminate the agreement as a result.

         34.       Nor is the Company’s sole argument in opposition over the trademark rights—

that Judge Furman denied a preliminary injunction—persuasive.6 To start, the standards

governing the merits versus a preliminary injunction differ greatly. See, e.g., Louis Vuitton

Malletier v. Dooney & Bourke, Inc., 561 F. Supp. 2d 368, 382 (S.D.N.Y. 2008). Even so, Judge

Furman did not have the parol evidence offered with Chloe’s summary judgment motion when

he decided the preliminary injunction motion. The issue over Chloe’s termination of the NFL

Agreement was also not in front of Judge Furman during that early briefing. Thus, a ripe dispute

on the merits exists because any potential rights in the By Chloe mark is “subject to the terms

and conditions” of the NFL Agreement—and the NFL Agreement is terminated. Put simply, the

Company cannot sell what it does not own. Thus, Judge Furman must resolve pending disputes

over ownership of the By Chloe mark before the Company can sell the mark as an asset.

                                                            Notice

         35.       Chloe provided notice of this Motion to: (a) counsel for the Debtors; (b) the

Office of the United States Trustee for the District of Delaware; (c) Jami Nimeroff, Subchapter V

Trustee; and (d) any party that has requested notice pursuant to Bankruptcy Rule 2002. Chloe

submits that, in light of the nature of the relief requested, no other or further notice need be

given.



6
    The Debtor’s counsel suggested on a pre-filing call that Judge Hochberg decided this issue in the arbitration. But she did not,
    as ownership of the By Chloe trademark was not an issue for her to decide in the arbitration: “The dispute presented to the
    Arbitrator is not about who owns the trademark; rather, it is about expansion of the use of the trademark beyond fast casual
    vegan restaurants.” E.g., Ex. 7 at Appendix A at 24 (emphasis added); see also id. at 21-22 (listing issues in dispute, and not
    referencing any issue over ownership of the By Chloe trademark).
              Case 20-13103-BLS        Doc 166     Filed 01/20/21      Page 13 of 13




                                        No Prior Request

        36.     No prior request for the relief sought in this Motion has been made by the Debtors

to this or any other court.

                                           Conclusion

        Chloe requests the entry of the Proposed Order lifting the automatic stay imposed by

section 362(a) of the Bankruptcy Code to allow Chloe to continue the SDNY litigation, so that

Judge Furman may resolve the pending summary judgment motions that (1) the NFL Agreement

was terminated, and (2) that the Company does not unconditionally own the By Chloe trademark.



Dated: January 20, 2021                      Respectfully submitted,
Wilmington, Delaware
                                             /s/ Mette H. Kurth
                                             Mette H. Kurth (DE Bar No. 6496)
                                             CULHANE MEADOWS, PLLC
                                             4023 Kennett Pike #165
                                             Wilmington, Delaware 19807
                                             Telephone:(302) 660-8331
                                             Email: mkurth@cm.law

                                               /s/ Patrick M. Arenz
                                             Ronald J. Schutz (admitted pro hac vice)
                                             Patrick M. Arenz (admitted pro hac vice)
                                             ROBINS KAPLAN LLP
                                             800 LaSalle Avenue, Suite 2800
                                             Minneapolis, MN 55402
                                             Telephone: (612) 349-8591
                                             rschutz@robinskaplan.com
                                             parenz@robinskaplan.com

                                             Scott F. Gautier (admitted pro hac vice)
                                             2049 Century Park East, Suite 3400
                                             Los Angeles, California 90067
                                             sgautier@robinskaplan.com

                                             Counsel for Chloe and Chef Chloe LLC
